                                                              Case 3:19-cv-07314-CRB Document 7 Filed 11/20/19 Page 1 of 1

                                         
                                         
                                         
                                       
                                         
                                    
                                                                                          81,7('67$7(6',675,&7&2857
                                    
                                                                                      1257+(51',675,&72)&$/,)251,$
                                    
                                                                                                                     
                                       
                                             Crystal
                                                    Scripps McKellar,
                                                                                                                                      3:19-cv-07314
                                                                                                                             &DVH1R&
                                                                                                                            
                                                                                                                          &216(1725'(&/,1$7,21
                                                                                3ODLQWLII V                                 720$*,675$7(-8'*(
                                                        Y                                                                -85,6',&7,21
                                              
                                             Mithril Capital Management LLC, Mithril                                         
                                                                                                                          
                                             GP
                                               Employee Feeder LLC, Ajay Royan,
                                           'HIHQGDQW V 
                                                                                                                         




                                         
                                         




                                      INSTRUCTIONS: 3OHDVHLQGLFDWHEHORZE\FKHFNLQJoneRIWKHWZRER[HVZKHWKHU\RX LI\RXDUHWKHSDUW\ 
                                         RUWKHSDUW\\RXUHSUHVHQW LI\RXDUHDQDWWRUQH\LQWKHFDVH FKRRVH V WRFRQVHQWRUGHFOLQHPDJLVWUDWHMXGJH
                                      MXULVGLFWLRQLQWKLVPDWWHU6LJQWKLVIRUPEHORZ\RXUVHOHFWLRQ
                                         
1RUWKHUQ'LVWULFWRI&DOLIRUQLD
 8QLWHG6WDWHV'LVWULFW&RXUW




                                          ✔ Consent to Magistrate Judge Jurisdiction
                                             ‫܆‬
                                      
                                                ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86& F ,YROXQWDULO\consentWRKDYHD
                                      8QLWHG6WDWHVPDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHLQFOXGLQJWULDODQG
                                         HQWU\RIILQDOMXGJPHQW,XQGHUVWDQGWKDWDSSHDOIURPWKHMXGJPHQWVKDOOEHWDNHQGLUHFWO\WRWKH
                                      8QLWHG6WDWHV&RXUWRI$SSHDOVIRUWKH1LQWK&LUFXLW
                                         
                                   
                                                 OR
                                      
                                             ‫ ܆‬Decline Magistrate Judge Jurisdiction
                                      
                                                ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86& F ,declineWRKDYHD8QLWHG6WDWHV
                                   
                                         PDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHDQG,KHUHE\UHTXHVWWKDWWKLVFDVH
                                      EHUHDVVLJQHGWRD8QLWHG6WDWHVGLVWULFWMXGJH
                                         
                                      
                                         '$7( BBBBBBBBBBBBBBBB
                                                   11/20/2019                              1$0(
                                                                                                     S. Shelton
                                                                                                   Ian
                                   
                                                                                                  
                                                                                    &2816(/)25
                                                                                                Plaintiff Crystal McKellar
                                                                                                           25³3526(´ 
                                                                                                                                 
                                   
                                                                                                                               /s/ Ian S. Shelton
                                                                                                                                             Signature
                                         
                                   

                                   
